The opinion of the court was delivered by
Lewis, C. J.
If the jury in the criminal case had merely directed the defendant to pay the costs, accrued on the counts charging him with misdemeanours, a different question would have been presented from that now before us. But as the verdict now stands, the defendant was acquitted of a high felony and yet ordered to pay the costs. Neither courts nor juries have any power to impose costs on defendants in such cases. The learned president of'the Common Pleas has shown in a satisfactory manner, that the county is properly chargeable with the costs. She cannot escape that liability by pleading such a sentence of the *156defendant as that stated in this case, because she was no party to it. She is neither bound nor benefited by it. The defendant can relieve himself from it by writ of error, whenever he thinks proper.
Judgment affirmed.